Exhibit 10.52
 
FIRST AMENDMENT TO SUBLEASE BETWEEN
325 CORPORATE DRIVE II, LLC
AS “SUBLESSOR”
AND
BOTTOMLINE TECHNOLOGIES, INC.
AS “SUBLESSEE”
 
THIS FIRST AMENDMENT TO SUBLEASE (“Sublease”) is made by and between 325
CORPORATE DRIVE II, LLC, (“Sublessor”) and BOTTOMLINE TECHNOLOGIES, INC.
(“Sublessee”), the Parties to a certain Sublease dated August 31, 2000 (the
“Sublease”) All capitalized terms contained in this First Amendment to Sublease
shall have the meanings given to them in the Sublease.
 
WHEREAS: the Parties desire to amend the Sublease as set forth herein.
 
WHEREAS: The PDA has required that the Parties make certain revisions and
amendments to the Sublease pursuant to the terms of the Primary Sublease;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed, the parties agree that the Sublease
shall be, and is hereby, amended as follows:
 
1.  The following is added at the beginning of the last sentence of Section 8.8;
 
“Except as otherwise provided herein with respect to Ground Transportation
Service providers which are required to be licensed to provide services in
connection with PDA’s Domestic and International Air Passenger Terminal, the
foregoing shall not…”
 
2.  The second sentence of Section 8.9 is deleted and the following substituted
therefore;
 
“Notwithstanding any other provision of this Sublease or the Primary Sublease,
the Sublessee shall also comply with and be subject to the restrictions in
Conditions 6,10, 17, 23, 25, and 25A of the Master Lease to the extent
applicable to the Subleased Premises or any rights granted to Sublessee under
Sublease in the same manner and to the same extent as PDA is obligated in its
capacity as Lessee under the Master Lease.”
 
3.  The first sentence of Section 10.1 shall be deleted and the following
substituted therefore;
 
“Sublessee shall not place or construct any improvements, changes, structures,
alterations or additions (cumulatively referred to in this Article as
“Alterations”) in, to, or upon the Subleased Premises (a) without Sublessor’s
written consent, which shall not be unreasonably withheld, conditioned or
delayed, and (b) if applicable, the consent of the PDA under Article 15 of the
Primary Sublease.”
 
4.  The first paragraph of Section 13.1 shall be amended in its entirety to read
as follows:
 
“Sublessor shall bring or shall cause utility lines to be brought to the
Subleased Premises at the points existing as of the Term Commencement Date or
such other points as may be designated by Sublessor (in consultation with
Sublessee). The utility lines shall have the capacities existing as of the Term
Commencement Date which Sublessee acknowledges are sufficient to enable
Sublessee to obtain for the Subleased Premises, as of the date of commencement
of Sublessee’s activities, sufficient water, electricity, telephone, gas and
sewer service. Sublessee shall not at any time overburden or exceed the capacity
of the mains, feeders, ducts, conduits, or other facilities by which such
utilities are supplied to, distributed in or serve the Subleased Premises. If
Sublessee desires to install any equipment which shall require additional
utility facilities or utility facilities



--------------------------------------------------------------------------------

of a greater capacity than the facilities provided by Sublessor, such
installation shall be subject (a) to Sublessor’s prior written approval of
Sublessee’s plans and specifications therefor, which approval shall not be
unreasonably withheld, and to (b) if required under the primary Sublease, PDA’s.
Sublessor’s approval shall be deemed granted if the Sublessor shall not respond
prior written approval of Sublessee’s plans and specifications therefore within
15 days of receipt of Sublessee’s written request therefor and shall fail again
to respond 10 days after receipt of Sublessee’s second written request therefor.
If such installation is approved by Sublessor and PDA and if Sublessor and PDA
agrees to provide any additional facilities to accommodate Sublessee’s
installation, Sublessee agrees to pay Sublessor and/or PDA, in advance and on
demand, the cost for providing such additional utility facilities or utility
facilities of greater capacity, including but not limited to offsite sewer
improvement charges allocable to the Subleased Premises to be charged by the
City of Portsmouth under the Primary Lease.”
 
5.  A new Section 14.1 (b) shall be added which shall read as follows;
 
“(b) During the sixth (6th) year of the term of this Sublease, Sublessor shall
replace then existing carpeting in the Premises with new carpeting selected by
Sublessee. If the actual cost of the purchase and installation of such
replacement carpet is greater than Two Dollars ($2.00) per square foot, then the
difference shall be paid by the Sublessee prior to the installation of same.”
 
6.  Section 21.1 shall be amended to read as follows;
 
“21.1.  Assignment.    Sublessee shall not assign this Sublease without the
written consent of the Sublessor, provided however, that Sublessee may, without
Sublessor’s or the PDA’s prior written consent, but upon notice to Sublessor,
sublet all or any portion of the Premises or assign Sublessee’s interest in this
lease to: (i) to a subsidiary, affiliate, patent or other entity to Sublessee
which controls, is controlled by, or is under common control with Sublessee; or
(ii) to a purchaser of 80% of Sublessee’s stock or assets or (iii) in connection
with the merger, consolidation or reorganization of Sublessee, provided that
with respect to (ii) and (iii) above such consent shall be given if the
Sublessor and PDA shall be provided with (a) financial information adequate to
establish that the Sublessee or such other entity as shall result from any of
the events under ii and iii above, shall have a net worth following the
transaction at least equal to the Sublessee as existed immediately prior to the
transaction, and (b) written confirmation, in form and substance reasonably
satisfactory to the PDA, that the Sublessee or such other entity as shall result
from any of the events under ii and iii above shall remain or become fully
liable for the obligations of Sublessee under this Sublease.”
 
7.  The first two paragraphs of Section 21.2 shall be amended to read as
follows;
 
“21.2.  Subleases.    Except as provided in 21.1 above, Sublessee shall not
enter into any sublease of the Subleased Premises without Sublessor’s, and,
under the Primary Sublease, PDA’s prior written approval. Any request for
Sublessor’s (and, PDA’s) approval shall be made at least 21 days prior to the
commencement of such tenancy, and shall provide reasonably detailed information
concerning the identity and financial condition of the proposed sublessee and
the terms and conditions of the proposed sublease. Sublessor shall not
unreasonably withhold its consent to such sublease if (1) the use of the
Subleased Premises is a permitted use under this lease; (2) the sublease is
consistent with the terms and conditions of this Sublease; (3) Sublessee remains
primarily liable to Sublessor to pay rent and perform all other obligations to
be performed by Sublessee under this Sublease.
 
If Sublessor shall fail to respond to the Sublessee’s request within 15 days
after receipt of the request, such request shall be deemed approved by
Sublessor.” If PDA shall fail to respond to Sublessee’s request within 21 days
after receipt of the request, such request shall be deemed approved by PDA.



2



--------------------------------------------------------------------------------

 
8.  The following shall be added to Section 21.5;
 
“Sublessee further agrees that in the event of any authorized sublease or
assignment of the under this Section 21, it shall provide each Sublessor, PDA,
the Air Force, the EPA and NHDES, by certified mail, a copy of the agreement of
sublease or assignment within 14 days after the effective date of such
transaction. Sublessee may delete from the copies delivered to the Air Force,
the EPA and NHDES the financial terms and other proprietary information
contained therein.”
 
9.  Section 22.1 shall be amended by deleting therefrom the phrase at the end
which reads, “ but Sublessee shall have no responsibility for contamination not
caused by Sublessee or its agents.”, and adding the following in its place;
 
“… but Sublessee shall have no responsibility for contamination not caused by
Sublessee or its sublessees, assignees, contractors or agents.”
 
10.  A. Section 22.4 shall be amended by deleting from the last sentence thereof
the phrase, “Sublessee’s liability being limited to matters relating to its own
activities.”, and adding the following in its place;
 
“…Sublessee’s liability being limited to matters relating to its own or its
sublessees, assignees, contractors and agents’ activities.”
 
B.  Section 22.4 shall be further amended by adding the following at the end
thereof;
 
“Furthermore, the parties recognize and acknowledge the obligation of the Air
Force to indemnify the Sublessor and Sublessee to the extent required by the
provisions of Public Law No. 101-511, Section 8056 and Public Law No. 102-484,
as amended.”
 
11.  The word “Lease” in the first sentence of Section 22.7 shall be deleted and
replaced with the word “Sublease”.
 
12.  Section 22.13 shall be deleted in its entirety and the following
substituted therefore;
 
“22.13.    Sublessee, and any Sublessee or assignee of Sublessee whose
operations utilize Hazardous Substances, shall have a completed and approved
plan for responding to Hazardous Substances spills required by applicable law
prior to commencement of operations on the Subleased Premises. Such plan shall
be independent of, but not inconsistent with, any plan or other standard of PDA
applicable to the Airport and except for initial fire response and/or spill
containment, shall not rely on use of the Airport or Sublessor personnel or
equipment. Should the Sublessor provide any personnel or equipment, whether for
initial fire response and/or spill containment or otherwise, on request of the
Sublessee, or because the Sublessee was not, in the reasonable opinion of
Sublessor, conducting timely cleanup actions, the Sublessee agrees to reimburse
the Sublessor for its costs.”
 
13.  New Sections 22.17 and 22.18 shall be added to read as follows;
 
22.17    Prior to the storage, mixing, or application of any pesticide, as that
term is defined under the Federal Insecticide, Fungicide, and Rodenticide Act,
the Sublessee, its sublessees and assignees shall prepare a plan for storage,
mixing and application of pesticides (“Pesticide Management Plan”). The
Pesticide Management Plan shall be sufficient to meet all applicable Federal,
State and local pesticide requirements. The Sublessee, its sublessees and
assignees shall store, mix and apply all pesticides within the Subleased
Premises only in strict compliance with the Pesticide Management Plan. The
pesticides will only be applied by a licensed applicator.
 
22.18    The Sublessee, its sublessees and assignees must notify the Sublessor
and the Site Manager of its intent to possess, store, or use any licensed or
licensable source or by product



3



--------------------------------------------------------------------------------

materials, as those terms are defined under the Atomic Energy Act and its
implementing regulations; of Sublessee’s, its sublessees and assignees intent to
possess, use, or store radium; and of Sublessee’s, its sublessees and assignees
intent to possess or use any equipment producing ionizing radiation and subject
to specific licensing requirements or other individual regulations, at least
sixty (60) days prior to the entry of such materials or equipment upon the
Airport. Upon notification, the Sublessor and the Site Manager may impose such
requirements, including prohibition of possession, use, or storage, as deemed
necessary to adequately protect health and human environment. Thereafter, the
Sublessee must notify the Sublessor and the Site Manager of the presence of all
licensed or licensable source or other byproduct materials, of the presence of
radium, and of the presence of all equipment producing ionizing radiation and
subject to specific licensing requirements or other individual regulation;
provided, however, that the Sublessee, it sublessees and assignees need not make
either of the above notifications to the Sublessor and the Site Manager with
respect to source and byproduct material which is exempt from regulation under
the Atomic Energy Act. The Sublessee shall not, under any circumstances, use,
own, possess or allow the presence of special nuclear material on the Subleased
Premises.
 
14.  Each Exhibit 3 and Exhibit 8 to the Sublease (the “List and Description of
Amenities” and the “Timeline”) shall be deleted and replaced with Exhibits 3 and
8 hereto.
 
In all other respects the Sublease shall remain in full force and effect as
first written.



4



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Sublessor and Sublessee have executed this First Amendment
to Sublease effective as of the      day of                          , 2000.
 
325 CORPORATE DRIVE, LLC
By:
 

--------------------------------------------------------------------------------

Its:
 

--------------------------------------------------------------------------------

 
 
BOTTOMLINE TECHNOLOGIES, INC.
By:
 
  /s/ ROBERT A EBERLE

--------------------------------------------------------------------------------

   
Robert A Eberle
EVP & CFO

 
STATE OF NEW HAMPSHIRE
COUNTY OF ROCKINGHAM
 
On this      day of                     , 2000, personally
appeared                                 , known to me (or proved to me on the
basis of satisfactory evidence) to be the                                  of
325 CORPORATE DRIVE, LLC, and on oath stated that he was authorized to execute
this instrument and acknowledged it to be his free and voluntary act for the
uses and purposes set forth herein.
 
Before me,
 
ILLEGIBLE

--------------------------------------------------------------------------------

Notary Public/Justice of the Peace
Name:
My Commission Expires:

 
STATE OF NEW HAMPSHIRE
COUNTY OF ROCKINGHAM
 
On this      day of             , 2000, personally
appeared                             , known to me (or proved to me on the basis
of satisfactory evidence) to be the                                        
         of BOTTOMLINE TECHNOLOGIES, INC. and on oath stated that he was
authorized to execute this instrument and acknowledged it to be his free and
voluntary act for the uses and purposes set forth herein.
 
Before me,             
 
ILLEGIBLE

--------------------------------------------------------------------------------

Notary Public/Justice of the Peace
Name:
My Commission Expires:



5



--------------------------------------------------------------------------------

Exhibit 3
 
LIST AND DESCRIPTION OF AMENITIES
 
1.  1,000 square foot fitness facility to be provided by the Sublessor to
include cardio equipment, stretching machines, weights and two televisions.
 
2.  Building is adjacent to a 171 acre resource conservation preserve where the
employees of Sublessee shall have the right to run, bike and recreate. (See
aerial and side plan).
 
3.  Sublessor shall on or before the Term Commencement date construct a
basketball court and volleyball area as well as an outdoor seating arena on the
site (see site plan).
 
4.  Sublessor shall on or before the Term Commencement date construct an onsite
detention pond.



6



--------------------------------------------------------------------------------

Exhibit 8
 
BOTTOMLINE TECHNOLOGIES
 
PEASE TRADEPORT—PORTSMOUTH, NH
 
TIMELINE                                                      
 
Date

--------------------------------------------------------------------------------

  
Task

--------------------------------------------------------------------------------

  
Drop Dead Date

--------------------------------------------------------------------------------

July 20, 2000
  
Planning Board Approval
  
Complete
July 26, 2000
  
Final Design and Pricing on Porte Cochere
  
Complete
August 11, 2000
  
Final Base Building Approval by Bottomline
  
Done
August 11, 2000
  
Porte Cochere Approval from Bottomline
    
August 14, 2000
  
Structural Steel Ordered
  
Done
August 31, 2000
  
Sign Lease and PDA Lease
  
Done
August 18, 2000
  
PDA Approval of Base Building Plans
  
Done
August 25, 2000
  
Tenant Floorplan Finalized
  
Done
September 26, 2000
  
Apply for Building Permit—Base Building
  
Done
September 27, 2000
  
Receive Foundation and Structural Permit
  
Done
September 28, 2000
  
Start Sitework
  
Done
October 23, 2000
  
Tenant Improvement Construction Document
  
Done
October 23, 2000
  
Tenant Improvement (TI) Pricing
  
Done
October 30, 2000
  
Bottomline Approval of TI Pricing
  
January 5, 2001*
November 11, 2000
  
Final Building Permit Including Tenant Improvements
  
5 weeks after TI Pricing Approved
March 1, 2001
  
Steel Erected
  
May 1, 2001
May 1, 2001
  
Shell Closed In
  
July 1, 2001
September 14, 2001
  
Building Certificate of Occupancy
  
October 30, 2001

--------------------------------------------------------------------------------

*
 
Delay past this day will materially delay Project Schedule.



7